OPINION — AG — (1) WHEN AN EMERGENCY TRANSFER OF A PUPIL IS MADE AFTER THE BEGINNING OF THE SCHOOL YEAR, IT IS NOT RETROACTIVE TO INCLUDE THE ENTIRE SCHOOL YEAR (2) AN EMERGENCY TRANSFER OF A PUPIL IS EFFECTIVE FROM AND AFTER THE DATE UPON WHICH THE COUNTY SUPERINTENDENT MAKES HIS ORDER OF TRANSFER, PROVIDING HIS ACTION IS SUBSEQUENTLY APPROVED BY THE STATE BOARD OF EDUCATION. THE VERY NATURE OF THIS TYPE OF TRANSFER PRESUPPOSES AN EMERGENCY SITUATION FOR THE PUPIL INVOLVED AND THE SCHOOL TO WHICH SUCH PUPIL IS TRANSFERED MUST BE ABLE TO ACCEPT HIM IMMEDIATELY. CITE: 70 O.S. 1961 8-1 [70-8-1], 70 O.S. 1961 8-2 [70-8-2] 70 O.S. 1961 8-3 [70-8-3], 70 O.S. 1961 8-4 [70-8-4] (W. J. MONROE)